Citation Nr: 0828431	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-37 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the 
right arm to include as secondary to service connected 
residuals of a fracture of the left humerus. 

2. Entitlement to service connection for arthritis of the 
right hand to include as secondary to service connected 
residuals of a fracture of the left humerus.

3. Entitlement to service connection for arthritis of the 
right knee to include as secondary to service connected 
residuals of a fracture of the left humerus.

4. Entitlement to service connection for arthritis of the 
left knee to include as secondary to service connected 
residuals of a fracture of the left humerus. 

5. Entitlement to a rating higher than 40 percent for 
residuals of a fracture of the left humerus with limitation 
of motion of the forearm.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD
J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1966 to April 1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2006 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
While on appeal in a rating decision in November 2006, the RO 
increased the rating for the residuals of a fracture of the 
left humerus to 40 percent effective from the date of receipt 
of the claim for increase. 


FINDINGS OF FACT

1. Arthritis of the right arm was not affirmatively shown to 
have had onset during service; arthritis of the right arm was 
not manifested to a compensable degree within one year from 
the date of separation from service; arthritis of the right 
arm, first diagnosed after service beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
unrelated to an injury, disease, or event of service origin; 
and arthritis of the right arm was not caused by or made 
worse by the service-connected residuals of a fracture of the 
left humerus. 

2. Arthritis of the right hand was not affirmatively shown to 
have had onset during service; arthritis of the right hand 
was not manifested to a compensable degree within one year 
from the date of separation from service; arthritis of the 
right hand, first diagnosed after service beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
unrelated to an injury, disease, or event of service origin; 
and arthritis of the right hand was not caused by or made 
worse by the service-connected residuals of a fracture of the 
left humerus. 

3. Arthritis of the right knee was not affirmatively shown to 
have had onset during service; arthritis of the right knee 
was not manifested to a compensable degree within one year 
from the date of separation from service; arthritis of the 
right knee, first diagnosed after service beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
unrelated to an injury, disease, or event of service origin; 
and arthritis of the right knee was not caused by or made 
worse by the service-connected residuals of a fracture of the 
left humerus. 

4. Arthritis of the left knee was not affirmatively shown to 
have had onset during service; arthritis of the left knee was 
not manifested to a compensable degree within one year from 
the date of separation from service; arthritis of the left 
knee, first diagnosed after service beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
unrelated to an injury, disease, or event of service origin; 
and arthritis of the left knee was not caused by or made 
worse by the service-connected residuals of a fracture of the 
left humerus.

5. The residuals of a fracture of the left hummers are 
manifested by limitation of motion of the left forearm 
without X-ray evidence of nonunion of the humerus; 
unfavorable ankylosis of the forearm, limitation of 
extension, or a flail elbow joint are not shown. 


CONCLUSIONS OF LAW

1. Arthritis of the right arm was not incurred in or 
aggravated by service; arthritis of the right arm may not be 
presumed to have been incurred in service based on the one-
year presumption for a chronic disease; and arthritis of the 
right arm is not proximately due to or the result of the 
service-connected residuals of a fracture of the left 
humerus.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007). 



2. Arthritis of the right hand was not incurred in or 
aggravated by service; arthritis of the right hand may not be 
presumed to have been incurred in service based on the one-
year presumption for a chronic disease; and arthritis of the 
right hand is not proximately due to or the result of the 
service-connected residuals of a fracture of the left 
humerus.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).

3. Arthritis of the right knee was not incurred in or 
aggravated by service; arthritis of the right knee may not be 
presumed to have been incurred in service based on the one-
year presumption for a chronic disease; and arthritis of the 
right knee is not proximately due to or the result of the 
service-connected residuals of a fracture of the left 
humerus.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007). 

4. Arthritis of the left knee was not incurred in or 
aggravated by service; arthritis of the left knee may not be 
presumed to have been incurred in service based on the one-
year presumption for a chronic disease; and arthritis of the 
left knee is not proximately due to or the result of the 
service-connected residuals of a fracture of the left 
humerus.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).  

5. The criteria for a rating higher than 40 percent for 
residuals of a fracture of the left humerus with limitation 
of motion of the forearm have not been met.   38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5202, 
5205, 5206, 5207, 5209 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by letters, 
dated in February and March 2006.  The veteran was notified 
of the type of evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  

The veteran was notified of the type of evidence to 
substantiate the claim for increase for his service-connected 
disability, namely, evidence indicating an increase in 
severity and the effect that worsening has on the claimant's 
employment and daily life. 

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).



As for the omission in the VCAA notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, at this 
stage of the appeal, when the veteran already has notice of 
the rating criteria as provided in the statement of the case, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim 
for a higher rating.  

For this reason, the deficiency as to VCAA compliance under 
Vazquez-Flores, regarding general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, is 
harmless error.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). Also, 
further delay of the case to inform the veteran again of the 
pertinent rating criteria would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
department records and has afforded the veteran VA 
examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA medical opinion is not required to decide the claims of 
service connection because there is no indication that the 
claimed disabilities may be associated with an established 
event or injury in service or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4)(B),(C).



As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims of Service Connection 

The service treatment records, including the report of 
entrance examination and a report of a Medical Board, contain 
no complaint, finding, history, treatment, or diagnosis of a 
right arm, right hand, right knee, or left knee abnormality.  
The records do show that in August 1968 the veteran fell from 
a horse and suffered a comminuted fracture of left distal 
humerus, involving the elbow joint. 

After service, in rating decision in July 1970, the RO 
granted service connection for residuals of a fracture of the 
left humerus and assigned a 10 percent rating under 
Diagnostic Code 5206. 

The current claims of service connection and the current 
claim for increase were received at the RO in January 2006. 

VA records show that in January 2005 the veteran complained 
of painful hands and knees.  The initial diagnosis was 
polyarthritis.  X-rays were ordered.  In February 2005, X-
rays revealed degenerative changes of the right shoulder and 
right hand and no significant changes of the right elbow and 
knees.  It was noted that the X-rays were consistent with 
degenerative joint disease.  

On VA examination in March 2006, the veteran complained of 
arthritis of the right hand and arm and knees since 2004.  X-
rays of the right shoulder, right hand, and knees revealed no 
bone or joint abnormality.  The diagnosis was degenerative 
joint disease of the right arm and of the right hand and of 
the right knee and of the left knee.
Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for arthritis, if the disease 
becomes manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.



In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Analysis 

On the basis of the service treatment records, arthritis of 
the right arm and of the right hand and of the right knee and 
of the left knee were not affirmatively shown to have had 
onset during service.  38 U.S.C.A. § 1110; 338 C.F.R. 
§ 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that arthritis of the right arm, right 
hand, right knee or left knee was otherwise noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

The record does show that the veteran's complaints of 
arthritis of the right arm, right hand, right knee, and left 
knee were first documented in 2005 with a two-year history of 
onset, well beyond the one-year presumptive period following 
separation from service in April 1970 for arthritis as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

And there is no medical evidence that causally links the 
veteran's arthritis of the right arm, right hand, right knee, 
or left knee to service or to the service-connected residuals 
of a fracture of the left humerus. 



As for the veteran's statements in which he relates arthritis 
of the right arm, right hand, right knee, and left knee to 
service and to his service-connected left humeral fracture, 
arthritis is not a condition under case law, where lay 
observation has been found to be competent, and therefore the 
determination as to the presence of arthritis is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claims.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.

For these reasons, the Board rejects the veteran's statements 
as competent evidence to establish a diagnosis of arthritis 
or of a nexus between arthritis and service or a service-
connected disability.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to questions of a medical 
diagnosis, not capable of lay observation, or of medical 
causation, and as the preponderance of the evidence is 
against the claims for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

Claim for Increase 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59. 



Analysis 

The veteran is right handed.  The residuals of a fracture of 
the left humerus with limitation of motion of the forearm is 
rated 40 percent under Diagnostic Code 5206, which is the 
maximum schedular rating for limitation of motion of the 
forearm of the minor extremity.

Another potential Diagnostic Codes for rating the disability 
are Diagnostic Codes 5202, 5205, 5207, and 5209.  

Under Diagnostic Code 5202, the criterion for the next higher 
rating, 50 percent, is nonunion of the humerus.  On VA 
examination in March 2006, there was no evidence of nonunion 
of the humerus by X-ray.   For this reason, the criterion for 
the next higher rating under Diagnostic Code 5202 has not 
been met. 

Under Diagnostic Code 5205, the criteria for the next higher 
rating, 50 percent, is unfavorable ankylosis of the elbow at 
an angle less than 50 degrees or with complete loss of 
supination or pronation.  On VA examination in March 2006, 
left elbow flexion was from 0 to 145 degrees, pronation was 
from 0 to 45 degrees, and supination was from 0 to 40 
degrees.  As unfavorable ankylosis of the elbow at an angle 
less than 50 degrees or complete loss of supination or 
pronation are not shown, the criteria for the next higher 
rating under Diagnostic Code 5205 have not been met. 

Under Diagnostic Code 5207, the criterion for a 10 percent 
rating is extension limited to 45 degrees.  On VA examination 
in March 2006, left elbow flexion was from 0 to 145 degrees, 
and 0 degrees is the normal position for extension.  
38 C.F.R. § 4.71, Plate I.  As extension was not limited to 
45 degrees, the criterion for a rating under Diagnostic Code 
5205 has not been met. 



Under Diagnostic Code 5209, the criterion for the next higher 
rating, 50 percent, is a flail elbow joint.  On VA 
examination in March 2006, the veteran complained of 
functional loss of the left elbow, but there was no evidence 
of a flail joint, that is, abnormal mobility.  As a flail 
joint is not shown, the criterion for the next higher rating 
under Diagnostic Code 5209 has not been met.

For these reasons, the preponderance of the evidence is 
against the claim for a higher rating.  38 U.S.C.A. § 
5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria.  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extraschedular rating. Thun v. Peake, 22 Vet. App. 111 
(2008). 

(The Order follows on the next page.).






ORDER

Service connection for arthritis of the right arm to include 
as secondary to service connected residuals of a fracture of 
the left humerus is denied. 

Service connection for arthritis of the right hand to include 
as secondary to service connected residuals of a fracture of 
the left humerus is denied.

Service connection for arthritis of the right knee to include 
as secondary to service connected residuals of a fracture of 
the left humerus is denied.

Service connection for arthritis of the left knee to include 
as secondary to service connected residuals of a fracture of 
the left humerus is denied. 

A rating higher than 40 percent for residuals of a fracture 
of the left humerus with limitation of motion of the forearm 
is denied. 


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


